DETAILED ACTION
This detailed action is in response to the request for continued examination filed on October 18, 2021, incorporating the amendments and arguments filed on September 27, 2021.
Claims 1-20 stand rejected.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered.
Information Disclosure Statement
The current examiner has considered the May 15, 2019 and July 31, 2019 Information Disclosure Statements filed by Applicant as has been acknowledged by the initials appearing thereon and accompanying this Office action.
Response to Arguments
Claim Rejections - 35 USC § 112
Applicant's arguments (Remarks, Page 9/Paragraph 4 ("Pg/Pr") – Pg10/Pr1), filed September 27, 2021, with respect to the rejections of Claims 10-15 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of further analysis of the claims.
Claim Rejections - 35 USC § 103
Applicant's arguments (Remarks, Pg10/Pr2-Pg13/Pr5), filed September 27, 2021, with respect to the rejections of Claims 1-20 under 35 USC 103 have been fully considered and are persuasive as the specific with percent of biological growth media in the separated biological growth media-rich component is not recited in the prior art.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of a different interpretation of the previously applied references.
Response to Amendment
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 180 in Figure 1 and 318 in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, clause (a)(i), the claim does not indicate whether the "fluid containing the one or more substances at the first concentration" is the same as the "fluid including one or more substances at a first concentration" recited in the preamble.
In Claim 9, lines 4-5, the claim does not indicate whether the "fluid containing one or more substances at the first concentration" is the same as the fluid recited in the preamble.
In Claim 9, line 19, the claim does not indicate whether the "biological sludge" is the same or different from the "biological sludge" recited in line 11.
In Claim 9, line 20, the claims does not indicate whether the biological sludge is that recited in line 11 or line 19.
In Claim 10, the claim does not indicate whether "a microbial growth," "a fluid," "a biological growth media," or "a biological component" are the same or different from that recited in Claim 9 from which the claim depends.
In Claim 11, the claim does not indicate whether "a biological growth media" is the same or different from that recited in Claim 9 from which the claim depends.
In Claims 12-14, the claims do not indicate whether "a microbial growth" in line 2 of each claim or "a fluid" in lines 2 and 4 of each claim are the same or different from that recited in Claim 9 from which the claim depends.
In Claim 15, the claim does not indicate whether "a microbial growth," or "a fluid"  are the same or different from that recited in Claim 9 from which the claim depends.
In Claim 16, clause (a)(i), the claim does not indicate whether the "fluid including the one or more substances at the first concentration" is the same as the "fluid including one or more substances at a first concentration" recited in the preamble.
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tiemeyer, U.S. Patent No. 7,157,000 ("Tiemeyer") in view of Skillicorn, U.S. Patent No. 7,481,934 ("Skillicorn").
Applicant's claims are directed towards a device and a method.
Regarding Claims 1-3, 7, and 8, Tiemeyer discloses a system to treat a fluid including one or more substances at a first concentration, the system comprising (a) an aerator (Fig. 1, item 13, C4/L6) including (i) at least one inlet connection to receive a portion of a fluid containing the one or more substances at the first concentration (Fig. 1, item 11, C3/L59-60; see also 112(b) analysis above); (ii) at least one inlet connection to receive a mixture that includes a portion of the fluid containing the one or more substances at the first concentration (Fig. 1, item 11), a biological growth media (Fig. 1, item 12, C3/L58-59) and a microbial growth (Fig. 1, item 19, C4/L4); (v) at least one outlet connection to exhaust at least a portion of the fluid including some or all of the one or more substances at a second concentration, the second concentration being less than the first concentration (Fig. 1 (note outlet from aerator 13), C3/L66-C4/L1 (note reduction in organics concentration)); and (vi) at least one outlet connection to exhaust a first portion of a biosludge blanket formed in the aerator (Fig. 1 (note outlet from aerator 13)), the first portion of the biosludge blanket being returned to the aerator via the at least one inlet connection to receive a mixture that includes a portion of the fluid containing the one or more substances at the first concentration, a biological growth media and a microbial growth (Fig. 1, items 16, 19, C4/L3-5); and (b) a separator (Fig. 1, items 14, 17, 21, C4/L1-8) to apportion a remaining portion of the biosludge blanket formed in the aerator into a separated biological growth media-rich component comprising a biological component and at least 60 wt% biological growth media (Fig. 1, item 19; note "apparatus claims cover what a device is, not what a device does."  Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990)), the separator including (i) at least one inlet connection fluidly coupled to the aerator to receive the remaining portion of the biosludge blanket exhausted by the aerator (Fig. 1 (note connection between aerator 13 and liquid/solid separations stage 14)); (ii) at least one liquid/solid separations stage to apportion the remaining portion of the biosludge blanket into a fluid-rich portion and a biosludge-rich portion (Fig. 1, item 14, C4/L1-2); (iii) at least one solid/solid separations stage to apportion at least some of the biosludge-rich portion into the separated biological growth media-rich component and a microbial growth-rich biological component (Fig. 1, item 17, C4/L5-6); (iv) at least one discharge connection to exhaust the portion of the fluid-rich portion to the aerator (Fig. 1, item 15); (v) at least one discharge connection to exhaust the microbial growth-rich biological component from the system (Fig. 1, item 22); and (vi) at least one discharge connection to exhaust at least a portion of the separated biological growth media-rich component to the aerator (Fig. 1, item 18).
Tiemeyer does not disclose (a) an aerator including (iii) at least one inlet connection to receive an oxygen containing gas; or (iv) at least one gas dispersion system to disperse the oxygen containing gas into the mixture to aerobically stimulate the formation of biosludge that includes at least microbial growth and biological growth media through the physiological consumption of at least a portion of the one or more substances by at least a portion of the microbial growth within the aerator.
Skillicorn also relates to biological wastewater treatment using kenaf and discloses (a) an aerator including (iii) at least one inlet connection to receive an oxygen containing gas (Fig. 1, items 18, 22, C12/L24-29); (iv) at least one gas dispersion system to disperse the oxygen containing gas into the mixture to aerobically stimulate the formation of biosludge that includes at least microbial growth and biological growth media through the physiological consumption of at least a portion of the one or more substances by at least a portion of the microbial growth within the aerator (Fig. 1, item 20, C12/L17-32).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the biological wastewater system disclosed by Tiemeyer with the aeration system disclosed by Skillicorn because, according to Skillicorn, aeration prevents the need to continue adding biologically active solids (C14/L15-18) and the use of aeration in biological wastewater treatment had been known (C4/L11-14).  Aeration also prevents downstream processing issues, according to Skillicorn (C8/L48-50).
Regarding Claims 9-11 and 15, Tiemeyer discloses a method of reducing the concentration of one or more substances present in a fluid from a first concentration to a second concentration that is lower than the first concentration, the method comprising introducing at least a portion of a microbial growth, a fluid containing one or more substances at the first concentration and a biological growth media to an aerator (Fig. 1, items 11, 13, C4/L6, C3/L59-60; see also 112(b) analysis above); maintaining in the aerator a biological growth media concentration of from about 1 milligram of biological growth media per liter of fluid (mg/l) to about 5,000 mg/l (C3/L58-61 (not overlapping range)); promoting the formation of a biological sludge that includes microbial growth and biological growth media in the aerator (C3/L66-C4/L5, C4/L42-44; see also 112(b) analysis); reducing the concentration of the one or more substances in the fluid from the first concentration to the second concentration through the physiological consumption of at least a portion of the one or more substances present in the fluid by at least a portion of the microbial growth in the aerator (C2/L59-C3/L12, C3/L66-C4/L1 (note reduction in organics concentration)); discharging from the aerator at least a portion of the fluid containing some or all of the substances at the second concentration (Fig. 1 (note outlet from aerator 13)); forming a biological sludge blanket in the aerator (C3/L58-C4/L2, C4/L42-44; see also 112(b) analysis); removing a first portion of the biological sludge blanket from the aerator (Fig. 1 note outlet from aerator 13)); returning the first portion of the biological sludge blanket to the aerator to provide at least a portion of the microbial growth in the aerator (Fig. 1, item 19, C4/L3-5); separating a remaining portion of the biological sludge blanket into at least (1) a separated biological growth media-rich component separated biological growth media (Fig. 1, item 18), (2) a microbial growth-rich biological component comprising microbial growth (Fig. 1, item 22) and (3) a fluid-rich portion (Fig. 1, item 15); introducing at least a portion of the fluid-rich portion to the aerator (Fig. 1, items 15, 19); and introducing at least a portion of the separated biological growth media-rich component to the aerator to provide at least a portion of the biological growth media (Fig. 1, items 18, 19).
Tiemeyer does not disclose maintaining in the aerator a dissolved oxygen concentration of from about 0.1 milligrams of oxygen per liter of fluid (mg/l) to about 5 mg/l by dispersing an oxygen containing gas into the fluid; or a separated biological growth media-rich component comprising at least about 50% by weight separated biological growth media
Skillicorn also relates to biological wastewater treatment using kenaf and discloses maintaining in the aerator a dissolved oxygen concentration of from about 0.1 milligrams of oxygen per liter of fluid (mg/l) to about 5 mg/l by dispersing an oxygen containing gas into the fluid (C8/L40-46); and that the separated biological growth media-rich component has a weight percentage of separated biological growth media that depends on the desired concentration of solids in the aerator (C14/L5-13). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to operate the biological wastewater treatment method disclosed by Tiemeyer at the dissolved oxygen concentrations disclosed by Skillicorn because, according to Skillicorn, the concentration is required to meet the oxygen demand of contaminants (C8/L40-46).  It would have also been obvious to arrive at the claimed weight percentage separated biological growth media because, according to Skillicorn, the percentage is arrived at based upon routine optimization for the desired concentration of solids in the aerator (C14/L5-13) and ensure the desired concentrations of bacteria and microorganism in the aerator (C16/L39-43, C18/L48-51) without the need to add further biologically active solids (C18/L52-54).
Regarding Claims 16-20, Tiemeyer discloses a system to treat a fluid including one or more substances at a first concentration, the system comprising (a) a contactor (Fig. 1, item 11 (line interpreted as contactor)) including: (i) at least one inlet connection to receive a fluid including the one or more substances at the first concentration (Fig. 1 (inlet of contactor 11 interpreted as inlet connection); (ii) at least one inlet connection to receive a biological growth media (Fig. 1 (note inlet for kenaf biological growth media system 12)); (iii) at least one inlet connection to receive a biological sludge that includes a microbial growth (Fig. 1 (note inlet for return solids from biological sludge line 19)); and (iv) at least one outlet connection to exhaust a mixture that includes the fluid, the biological growth media and the microbial growth (Fig. 1 (note outlet into aerator 13)); (b) an aerator (Fig. 1, item 13, C4/L6) including (i) at least one inlet connection to receive a mixture that includes a portion of the fluid including the one or more substances at the first concentration (Fig. 1, item 11, C3/L59-60), a biological growth media (Fig. 1, item 12, C3/L58-59) and a microbial growth (Fig. 1, item 19, C4/L4); (iv) at least one outlet connection to exhaust the mixture that includes a fluid, the biological growth media and the microbial growth, the fluid including some or all of the one or more substances at a second concentration, the second concentration being less than the first concentration (Fig. 1 (note outlet from aerator 13), C3/L66-C4/L1 (note reduction in organics concentration); also note intended use does not differentiate over prior art as discussed supra); and (c) a separator (Fig. 1, items 14, 17, 21, C4/L1-8) to apportion into a biological component and a separated biological growth media-rich component comprising at least about 50% biological growth media, the mixture that includes the fluid, the biological growth media and the microbial growth, the fluid including some or all of the one or more substances at a second concentration, the second concentration being less than the first concentration (Fig. 1, item 19; note "apparatus claims cover what a device is, not what a device does."  Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990)), the separator including (i) at least one liquid/solid separations stage including at least one inlet connection coupled to the aerator to receive the mixture exhausted by the aerator that includes the fluid, the biological growth media and the microbial growth, the fluid including some or all of the one or more substances at a second concentration, the second concentration being less than the first concentration (Fig. 1, item 14, C4/L1-2), the at least one liquid/solid separations stage configured to apportion into a fluid-rich portion and a biosludge-rich portion, the mixture exhausted by the aerator that includes the fluid, the biological growth media and the microbial growth, the fluid including some or all of the one or more substances at a second concentration, the second concentration being less than the first concentration (Fig. 1, items 15, 16); (ii) at least one solid/solid separations stage to apportion at least some of the biosludge-rich portion into the separated biological growth media-rich component and a microbial growth-rich biological component (Fig. 1, item 17, C4/L5-6); (iii) at least one discharge connection to exhaust the portion of the fluid-rich portion to the aerator (Fig. 1, item 18); (iv) at least one discharge connection to exhaust the microbial growth-rich biological component from the system (Fig. 1, item 22); and (v) at least one discharge connection to exhaust at least a portion of the separated biological growth media-rich component to the aerator (Fig. 1, item 18).
Tiemeyer does not disclose (b) an aerator including (ii) at least one inlet connection to receive an oxygen containing gas; or (iii) at least one gas dispersion system to disperse the oxygen containing gas into the mixture to aerobically stimulate the formation of biosludge that includes at least microbial growth and biological growth media through the physiological consumption of at least a portion of the one or more substances by at least a portion of the microbial growth within the aerator.
Skillicorn also relates to biological wastewater treatment using kenaf and discloses (a) an aerator including (ii) at least one inlet connection to receive an oxygen containing gas (Fig. 1, items 18, 22, C12/L24-29); (iii) at least one gas dispersion system to disperse the oxygen containing gas into the mixture to aerobically stimulate the formation of biosludge that includes at least microbial growth and biological growth media through the physiological consumption of at least a portion of the one or more substances by at least a portion of the microbial growth within the aerator (Fig. 1, item 20, C12/L17-32).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the biological wastewater system disclosed by Tiemeyer with the aeration system disclosed by Skillicorn because, according to Skillicorn, aeration prevents the need to continue adding biologically active solids (C14/L15-18) and the use of aeration in biological wastewater treatment had been known (C4/L11-14).  Aeration also prevents downstream processing issues, according to Skillicorn (C8/L48-50).
Additional Disclosures Included:  Claims 2, 17: wherein the biological growth media comprises a powdered natural lignocellulosic material (PNLM) (Tiemeyer, C2/L43-47; Skillicorn, C12/L33-38).  Claim 3: wherein the fluid comprises water and the one or more substances comprises one or more hydrocarbons (Tiemeyer, C2/L43-58; Skillicorn, C8/L58-64).  Claim 7: wherein the liquid/solid separation stage comprises at least one of a gravity settling basin, a centrifugal separator, or a filter (Tiemeyer, C2/L66-C3/L2; Skillicorn, C12/L44-48).  Claims 8, 20: wherein the solid/solid separations stage comprises at least one of: one or more centrifuges, one or more hydrocyclones, and one or more drum separators (C1/L26-31).  Claim 10: contacting a microbial growth to an environment including a fluid (see 112(b) analysis) containing one or more substances at a first concentration (Tiemeyer, C3/L25-30) by combining under aerobic conditions (Skillicorn, C14/L5-13) at least a portion of the fluid containing the one or more substances at the first concentration with a biological growth media that includes one or more powdered natural lignocellulosic materials (PNLM) and a biological component that includes at least a portion of the microbial growth (Tiemeyer, Fig. 1, Skillicorn, C14/L5-13; see 112(b) analysis).  Claim 11: wherein combining at least a portion of the fluid containing the one or more substances at the first concentration with a biological growth media that includes one or more powdered natural lignocellulosic materials (PNLM) comprises: combining at least a portion of the fluid containing the one or more substances at the first concentration with a biological growth media that includes kenaf (Tiemeyer, C3/L58-66); Skillicorn, C14/L5-13; see 112(b) analysis)).  Claim 15: contacting a microbial growth to an environment including a fluid containing one or more substances at a first concentration to provide an acclimated microbial growth (Tiemeyer, Fig. 1, C3/25-30).  Claim 18: wherein the contactor further comprises at least one surface solids removal system (Skillicorn, C27/L51-54).  Claim 19: wherein the contactor further comprises at least one bottom solids removal system (Skillicorn, C27/L51-54).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tiemeyer, U.S. Patent No. 7,157,000 ("Tiemeyer") in view of Skillicorn, U.S. Patent No. 7,481,934 ("Skillicorn") as applied to Claims 1 (for Claims 5 and 6) and 3 (for Claim 4) above, and further in view of Soane, et al., U.S. Publication No. 2014/0014586 ("Soane").
Applicant's claims are directed towards a device.
Regarding Claims 4-6, the combination of Tiemeyer and Skillicorn discloses the system of Claims 1 and 3 except wherein the one or more hydrocarbons include one or more of: a benzene compound, a toluene compound, an ethylbenzene compound, a xylene compound, a phenolic compound, ammonia, hydrogen sulfide, and one or more quaternary amine compounds
Soane also relates to wastewater containing petroleum hydrocarbons and discloses that wastewater from petroleum facilities include a benzene compound (Pr5), a toluene compound, an ethylbenzene compound (Pr5), a xylene compound (Pr5), ammonia (Pr6), hydrogen sulfide (Pr3,93), and one or more quaternary amine compounds (Pr28).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to treat wastewater from petroleum facilities as disclosed by the combination of Tiemeyer and Skillicorn having the claimed composition because, according to Soane, these compositions are typical for wastewater from petroleum facilities (Pr3,5,6,28,93).

 Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tiemeyer, U.S. Patent No. 7,157,000 ("Tiemeyer") in view of Skillicorn, U.S. Patent No. 7,481,934 ("Skillicorn") as applied to Claim 9 above, and further in view of Soane, et al., U.S. Publication No. 2014/0014586 ("Soane").
Applicant's claims are directed towards a method.
Regarding Claims 12 and 13, the combination of Tiemeyer and Skillicorn discloses the method of Claim 9 further comprising contacting a microbial growth to an environment including a fluid containing one or more substances at a first concentration by contacting the microbial growth to an environment including a fluid comprising water containing one or more substances comprising one or more hydrocarbons (Tiemeyer, Fig. 1, C3/25-30, C3/L58-C4/L1; see also 112(b) analysis) except the hydrocarbons at a first concentration at or above about 500 parts per million by weight (ppm).
Neff also relates to wastewater containing petroleum hydrocarbons and discloses the hydrocarbons at a first concentration at or above about 500 parts per million by weight (ppm) (§ 2.2, Pr1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to treat wastewater from petroleum facilities as disclosed by the combination of Tiemeyer and Skillicorn having the claimed composition because, according to Neff, the compositions varies from well to well and can have a concentration ranging from 0.1 to greater than 11,000 mg/l (§ 2.2, Pr1).
Additional Disclosures Included:  Claim 13: contacting a microbial growth to an environment including a fluid containing one or more substances at a first concentration by contacting the microbial growth to an environment including a fluid comprising water containing one or more substances (Tiemeyer, Fig. 1, C3/25-30, C3/L58-C4/L1; see also 112(b) analysis) comprising at least one of an ammonia compound or a hydrogen sulfide compound at a first concentration at or above about 20 parts per million by weight (ppm) (Neff, § 2.2, Pr3,4 (note overlap of ranges)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tiemeyer, U.S. Patent No. 7,157,000 ("Tiemeyer") in view of Skillicorn, U.S. Patent No. 7,481,934 ("Skillicorn") as applied to Claim 9 above, and further in view of Newcombe, U.S. Patent No. 4,374,734 ("Newcombe").
Applicant's claim is directed towards a method.
The combination of Tiemeyer and Skillicorn discloses the method of Claim 9 further comprising contacting/exposing a microbial growth to an environment including a fluid containing one or more substances at a first concentration by contacting the microbial growth to an environment including a fluid comprising water containing one or more substances (Tiemeyer, Fig. 1, C3/25-30, C3/L58-C4/L1; see also 112(b) analysis) except a quaternary amine at a first concentration at or above about 50 parts per million by weight (ppm).
Newcombe also relates to wastewater containing petroleum hydrocarbons and discloses a quaternary amine at a first concentration at or above about 50 parts per million by weight (ppm) (C9/Table IV)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to treat wastewater from petroleum facilities as disclosed by the combination of Tiemeyer and Skillicorn having the claimed composition because, according to Newcombe, the addition of quaternary amine assists in breaking hydrocarbon/water emulsions (Abstract) and thus reduces the hydrocarbons entering the aerator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith, et al, U.S. Publication No. 2007/0209999 which appears to disclose Claims 1 and 16 except the claimed weight percent of biological growth media.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779